 Case 1:20-cr-00144-AJT Document 27 Filed 08/25/20 Page 1 of 7 PageID#   FILED _
                                                                        55
                                                                    IN OPEN COURT


                                                                                        /,    2 2 ?nyr)

                                                                                    CLERK, U.S. DISTRICT COURT
                      IN THE UNITED STATES DISTRICT COURT FOR THE                      ALcXANDRIA. VIRGINIA

                             EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


 UNITED STATES OF AMERICA


         V.                                           No. 1:20-CR-144


 DANA GHAZI MUSTAFA,

        Defendant.



                                     PLEA AGREEMENT


       G. Zachary Terwilliger, United States Attorney for the Eastern District of Virginia; John

C. Blanchard, Assistant United States Attorney; the defendant, DANA GHAZI MUSTAFA; and

the defendant's counsel have entered into an agreement pursuant to Rule 11 of the Federal Rules

of Criminal Procedure. The terms of the agreement are as follows:

       1.      Offense and Maximum Penalties


       The defendant agrees to plead guilty to Count Two of the indictment, which chargers her

with interference with flight crew members and attendants, in violation of Title 49, United States

Code, Section 46504. The maximum penalties for this offense are term of 20 years of

imprisonment, a fine of $250,000, a special assessment pursuant to 18 U.S.C. § 3013, and a

supervised release term of3 years. The defendant understands that this supervised release term is

in addition to any prison term the defendant may receive, and that a violation of a term of

supervised release could result in the defendant being returned to prison for the full term of

supervised release.

       2.     Factual Basis for the Plea


       The defendant will plead guilty because the defendant is in fact guilty of the charged

offense. The defendant admits the facts set forth in the statement of facts filed with this plea
 Case 1:20-cr-00144-AJT Document 27 Filed 08/25/20 Page 2 of 7 PageID# 56




agreement and agrees that those facts establish guilt of the offense charged beyond a reasonable

doubt. The statement offacts, which is hereby incorporated into this plea agreement, constitutes

a stipulation offacts for purposes of Section IB 1.2(c) ofthe Sentencing Guidelines.

       3.      Assistance and Advice of Counsel


       The defendant is satisfied that the defendant's attorney has rendered effective assistance.

The defendant understands that by entering into this agreement,defendant surrenders certain rights

as provided in this agreement. The defendant understands that the rights of criminal defendants

include the following:

               a.        the right to plead not guilty and to persist in that plea;

               b.        the right to a jury trial;

               c.        the right to be represented by counsel - and if necessary have the court

                         appoint counsel - at trial and at every other stage ofthe proceedings; and

              d.         the right at trial to confront and cross-examine adverse witnesses, to be

                         protected from compelled self-incrimination, to testify and present

                         evidence, and to compel the attendance of witnesses.

       4.     Role of the Court and the Probation Office


       The defendant understands that the Court has jurisdiction and authority to impose any

sentence within the statutory maximum described above but that the Court will determine the

defendant's actual sentence in accordance with 18 U.S.C. § 3553(a). The defendant understands

that the Court has not yet determined a sentence and that any estimate ofthe advisory sentencing

range under the U.S. Sentencing Commission's Sentencing Guidelines Manual the defendant may

have received from the defendant's counsel, the United States, or the Probation Office, is a

prediction, not a promise, and is not binding on the United States, the Probation Office, or the
 Case 1:20-cr-00144-AJT Document 27 Filed 08/25/20 Page 3 of 7 PageID# 57




Court. Additionally, pursuant to the Supreme Court's decision in United States v. Booker^ 543

U.S. 220 (2005), the Court, after considering the factors set forth in 18 U.S.C. § 3553(a), may

impose a sentence above or below the advisory sentencing range,subject only to review by higher

courts for reasonableness. The United States makes no promise or representation conceming what

sentence the defendant will receive, and the defendant cannot withdraw a guilty plea based upon

the actual sentence.


       5.      Waiver of Appeal,FOIA and Privacy Act Rights

       The defendant also understands that 18 U.S.C. § 3742 affords a defendant the right to

appeal the sentence imposed. Nonetheless,the defendant knowingly waives the right to appeal the

conviction and any sentence within the statutory maximum described above (or the manner in

which that sentence was determined)on the grounds set forth in 18 U.S.C.§ 3742 or on any ground

whatsoever other than an ineffective assistance ofcounsel claim that is cognizable on direct appeal,

in exchange for the concessions made by the United States in this plea agreement. This agreement

does not affect the rights or obligations of the United States as set forth in 18 U.S.C. § 3742(b).

The defendant also hereby waives all rights, whether asserted directly or by a representative, to

request or receive from any department or agency of the United States any records pertaining to

the investigation or prosecution ofthis case, including without limitation, any records that may be

sought under the Freedom ofInformation Act,5 U.S.C. § 552,or the Privacy Act,5 U.S.C. § 552a.

       6.      Special Assessment Before sentencing in this case, the defendant agrees to pay a

       mandatory special assessment of$100 per count of conviction.

       7.      Payment of Monetary Penalties

       The defendant understands and agrees that, pursuant to 18 U.S.C. §3613, whatever

monetary penalties are imposed by the Court will be due immediately and subject to immediate
 Case 1:20-cr-00144-AJT Document 27 Filed 08/25/20 Page 4 of 7 PageID# 58




enforcement by the United States as provided for in Section 3613. Furthermore, within 14 days

of a request, the defendant agrees to provide ail of the defendant's financial information to the

United States and the Probation Office and, ifrequested, to participate in a pre-sentencing debtor's

examination and/or complete a financial statement under penalty of perjury. If the Court imposes

a schedule of payments, the defendant understands that the schedule of payments is merely a

minimum schedule ofpayments and not the only method,nor a limitation on the methods,available

to the United States to enforce the judgment. Until restitution is paid in full, the defendant will be

referred to the Treasury Offset Program so that any federal payment or transfer ofreturned property

to the defendant will be offset and applied to pay the defendant's unpaid restitution. If the

defendant is incarcerated, the defendant agrees to voluntarily participate in the Bureau of Prisons'

Inmate Financial Responsibility Program, regardless of whether the Court specifically directs

participation or imposes a schedule of payments.

       8.      Immunity from Further Prosecution in this District

       The United States will not further criminally prosecute the defendant in the Eastern District

of Virginia for the specific conduct described in the indictment or statement of facts, except that

the United States may prosecute the defendant for any crime of violence or conspiracy to commit,

or aiding and abetting, a crime of violence not charged in the indictment as an offense. In such a

prosecution the United States may allege and prove conduct described in the indictment or

statement of facts. "Crime of violence" has the meaning set forth in 18 U.S.C. § 16. In addition,

notwithstanding any other provision ofthis paragraph,the United States will not further prosecute

the defendant in the Eastern District of Virginia for the following offense: Assaulting, Resisting,

or Impeding a Federal Officer, in violation of Title 18, United States Code, Section 111.
 Case 1:20-cr-00144-AJT Document 27 Filed 08/25/20 Page 5 of 7 PageID# 59




       9.      Breach of the Plea Agreement and Remedies

       This agreement is effective when signed by the defendant,the defendant's attorney, and an

attorney for the United States. The defendant agrees to entry ofthis plea agreement at the date and

time scheduled with the Court by the United States(in consultation with the defendant's attorney).

If the defendant withdraws from this agreement, or commits or attempts to commit any additional

federal, state or local crimes, or intentionally gives materially false, incomplete, or misleading

testimony or information, or otherwise violates any provision ofthis agreement, then:

               a.     The United States will be released from its obligations under this agreement,

                      including any obligation to seek a downward departure or a reduction in

                      sentence. The defendant, however, may not withdraw the guilty plea

                      entered pursuant to this agreement;

               b.     The defendant will be subject to prosecution for any federal criminal

                      violation, including, but not limited to, perjury and obstruction ofjustice,

                      that is not time-barred by the applicable statute of limitations on the date

                      this agreement is signed. Notwithstanding the subsequent expiration ofthe

                      statute of limitations, in any such prosecution,the defendant agrees to waive

                      any statute-of-limitations defense; and

               c.     Any prosecution, including the prosecution that is the subject of this

                      agreement, may be premised upon any information provided, or statements

                      made, by the defendant, and all such information, statements, and leads

                      derived therefrom may be used against the defendant. The defendant

                      waives any right to claim that statements made before or after the date of

                      this agreement, including the statement of facts accompanying this
 Case 1:20-cr-00144-AJT Document 27 Filed 08/25/20 Page 6 of 7 PageID# 60




                       agreement or adopted by the defendant and any other statements made

                       pursuant to this or any other agreement with the United States, should be

                       excluded or suppressed under Fed. R. Evid. 410, Fed. R. Crim. P. 11(f), the

                       Sentencing Guidelines or any other provision ofthe Constitution or federal

                       law.


       Any alleged breach of this agreement by either party shall be determined by the Court in

an appropriate proceeding at which the defendant's disclosures and documentary evidence shall

be admissible and at which the moving party shall be required to establish a breach of the plea

agreement by a preponderance ofthe evidence.

       10.     Nature of the Agreement and Modifications

       This written agreement constitutes the complete plea agreement between the United States,

the defendant, and the defendant's counsel.        The defendant and the defendant's attorney

acknowledge that no threats, promises, or representations have been made, nor agreements

reached,other than those set forth in writing in this plea agreement,to cause the defendant to plead

guilty. Any modification of this plea agreement shall be valid only as set forth in writing in a

supplemental or revised plea agreement signed by all parties.



                                              G.Zachary Terwilliger
                                              United States Attorney



                                              John (>firiancnard
                                              Assiwant United States Attorney
   Case 1:20-cr-00144-AJT Document 27 Filed 08/25/20 Page 7 of 7 PageID# 61




        Defendant's Signature: I hereby agree that I have consulted with my attorney and fiilly
understand all rights with respect to the pending criminal indictment. Further, I fully understand
all rights with respect to Title 18, United States Code, Section 3553 and the provisions of the
Sentencing Guidelines Manual that may apply in my case. I have read this plea agreement and
carefully reviewed every part ofit with my attorney. I understand this agreement and voluntarily
agree to it.


Date:
                           ndant


        Defense Counsel Signature: I am counsel for the defendant in this case. I have fully
explained to the defendant the defendant's rights with respect to the pending indictment. Further,
I have reviewed Title 18,United States Code,Section 3553 and the Sentencing Guidelines Manual,
and I have fully explained to the defendant the provisions that may apply in this case. I have
carefully reviewed every part of this plea agreement with the defendant. To my knowledge, the
defendant's decision to enter into this.a^eefH^'is an informed and voluntary one.


Date:
                               for the De
